DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 12/29/2021, has been entered. Claims 1 and 10 are amended, no claims are cancelled, and no claims are added. Accordingly, claims 1-15 are pending and considered in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Ratte (U.S. 2012/0273092 A1).
Regarding claim 1, Ratte teaches a stainless steel having a martensite microstructure (Paragraphs 0050 and 0054) having a composition (Abstract and Paragraphs 0025-0042) meeting the claim as follows:
Element
Claimed (wt%)
Ratte (wt%)
Shared/Overlap
C
0.14-0.25
0.010-1.20
0.14-0.25
N
0.06-0.15
0.01-0.2
0.06-0.15
Si
0.7-1.2
0.10-1.5
0.7-1.2
Mn
0.3-1.0
0.10-3.0
0.3-1.0
Cr
12-15
10.5-20
12-15
Ni
0.3-0.8
0.05-8.50
0.3-0.8
Mo
0.05-0.4
0.05-2.50
0.05-0.4
V
0.22-0.4
Up to 0.2
*
Al
0.001-0.3
0.001-1.50
0.001-0.3
S
≤ 0.005
Up to 0.1
≤ 0.005
P
≤ 0.05
Up to 0.1
≤ 0.05
Cu
≤ 3
0.050-3.0
0.050-3.0
Co
≤ 5
No disclosure/Silent
0
W
≤ 0.5
No disclosure/Silent
0
Nb
≤ 0.1
Up to 0.1
≤ 0.1
Ti
≤ 0.1
Up to 0.02
≤ 0.02
Zr
≤ 0.1
No disclosure/Silent
0
Ta
≤ 0.1
No disclosure/Silent
0
B
≤ 0.01
Up to 0.1
≤ 0.01
Be
≤ 0.2
No disclosure/Silent
0
Se
≤ 0.3
No disclosure/Silent
0
Ca
0.0003-0.009
0.0005-0.003
0.005-0.003
O
0.003-0.01
No disclosure/Silent
0
Mg
≤ 0.01
No disclosure/Silent
0
REM
≤ 0.2
No disclosure/Silent
0
Balance
Fe apart from impurities
Fe and unavoidable impurities
Fe and unavoidable impurities


The shading of the elements P-REM in the above table is depicted in the interest of the clarity of the record to demonstrate that these elements are only optionally required by the claim but are limiting in that any amount of these elements present must be within the claimed range. The interpretation of the claim remains unchanged and the rejection over the teachings of Ratte is maintained.
It is noted that the teachings of Ratte mention the inclusion of As, Sn, Sb, Pb, Bi, and H but only as optional components (Abstract). As such, the steel composition of Ratte is taken to meet the closed steel as claimed.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
2 V (emphasis added for clarity) absent a showing to the contrary.
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
Ratte teaches that the steel structure “fully transforms” to martensite (Paragraphs 0050, 0054, and 0003); as such, it is prima facie expected that the Ratte steel would possess a residual austenite less than 15 vol%. To be clear, the ordinarily skilled artisan would appreciate a full transformation to be representative of values approaching complete or 100% martensitic microstructure. The teaching of a full transformation would at least be indicative to the person of ordinary skill as comprising more than 85 vol% martensite such that a residual austenitic structure would be less than 15 vol%.
With regard to the language of the preamble “pre-hardened”, it is noted that this is product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In the instant case, ‘pre-hardened’ has not been given a special definition by the applicant and the plain meaning of ‘pre-hardened’ does not impart additional structure beyond the hardness values already claimed. Ratte discloses examples of steel compositions possessing hardness values of from 335 to 561 (Table 4; equivalent to 35-52 HRC which overlaps the claimed range of 40-52 HRC).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regard to the language of the preamble “for a cutting tool holder for indexable inserts”, it is noted in the interest of the clarity of the record that this language specifies the intended use of the steel. MPEP 2111.02.II. describes that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
In the instant case, ‘for a cutting tool holder for indexable inserts’ does not contribute additional structure. Assuming arguendo, the prior art structure of Ratte would be capable of being a cutting tool holder for indexable inserts absent evidence to the contrary.
Regarding claim 2, Ratte teaches the steel as applied to claim 1 above and further teaches the following:
Element
Claimed
Ratte
C
0.14-0.24
0.010-1.200
Mn
0.3-0.8
0.10-3.0
Cr
12.5-14.8
10.5-20.0
Mo
0.15-0.35
0.05-2.50


Regarding claim 3, Ratte teaches the steel as applied to claim 1 above and further teaches the following:

Claimed
Ratte
Mn
0.3-0.6
0.10-3.0


Regarding claim 4, Ratte teaches the steel as applied to claim 1 above and further teaches the following:
Element
Claimed
Ratte
C
0.19-0.22
0.010-1.200


Regarding claim 5, Ratte teaches the steel as applied to claim 1 above and further teaches the following:
Element
Claimed
Ratte
C
0.19-0.21
0.010-1.200


Regarding claim 6, Ratte teaches the steel as applied to claim 1 above and further teaches the following:
Element
Claimed
Ratte
C
0.20-0.22
0.010-1.200


Regarding claim 7, Ratte teaches the steel as applied to claim 1 above and further teaches the following:
Element
Claimed
Ratte
C
0.20-0.21
0.010-1.200


Regarding claim 8, Ratte teaches the steel as applied to claim 1 above and further teaches the following: 
Element
Claimed
Ratte
C
0.19-0.22
0.010-1.200
N
0.09-0.12
0.01-0.2
Si
0.8-1.1
0.10-1.5
Mn
0.35-0.60
0.10-3.0
Cr
13.0-14.5
10.5-20
Ni
0.35-0.75
0.05-8.50
Mo
0.15-0.30
0.05-2.50
V
0.22-0.3
Up to 0.2
Al
0.005-0.03
0.001-1.50

≤ 0.3
0.050-3.0
Ti
≤ 0.005
Up to 0.02
Nb
≤ 0.008
Up to 0.1
P
≤ 0.025
Up to 0.1
S
≤ 0.005
Up to 0.1
Balance
Fe apart from impurities
Fe and inevitable impurities


It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Ratte teaches the steel as applied to claim 1 above and further teaches the following:
Element
Claimed
Ratte
Cr
13.4-13.6
10.5-2.0


Regarding claim 10, Ratte teaches the steel as applied to claim 1 above but fails to teach the steel having a thermal conductivity of at least 21 W/mK at 400°C.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, in view of the substantial similarity of the claimed composition and overlapping hardness values to the prior art composition and hardness values of Ratte, it is prima facie expected that the steel of Ratte would possess a thermal conductivity of at least 21 W/mK at 400°C absent evidence to the contrary.
In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 11, Ratte teaches the steel as applied to claim 1 above but fails to teach that the steel is used to create a cutting tool body. However, Ratte discloses at Paragraph 0058 that the steel has optimized mechanical properties and high corrosion resistance such that the hot press-hardened steel product (note: component produced from the steel) is particularly suitable for high-strength construction elements.
The ordinarily skilled artisan would understand “high-strength construction elements” to include ‘tooling’. Further, tooling would be understood by the ordinarily skilled artisan to obviously include the bodies or substrates of such implements or elements. 
It is noted in the interest of the clarity of the record that the compressive residual stress limitations of this claim are optional.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ratte as applied to claim 1 above, and further in view of Omori (U.S. 7,553,113; Of Record).
Regarding claim 12, Ratte teaches the steel as applied to claim 1 above and further teaches that the steel, having optimized mechanical properties and high corrosion resistance (Paragraph 0058), is suitable for high-strength construction elements.
Ratte fails to teach an indexable insert cutting body as claimed.
Omori et al. (hereinafter “Omori”) teaches an indexable insert having a body that may be made of high-speed steel (Col. 3 lines 6-7) with compressive residual stress in a layer of 0.1 GPa or more (100 MPa; Col. 8 lines 6-56) from the surface of the body that does not impair the appearance and surface smoothness of a workpiece (Col. 2 lines 10-17).
It would be obvious to use the steel of Ratte as a indexable insert for cutting as taught by Omori so as to achieve an indexable insert that has optimize mechanical properties and high corrosion resistance (Ratte Paragraph 0058) that will not impair the appearance and surface smoothness of a workpiece.
Regarding claim 13, Ratte and Omori teach the indexable insert cutting body as applied to claim 12 above and Omori further teaches that the cutting body is for drilling, turning, and/or milling (Col. 3 lines 10-17).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ratte as applied to claim 1 above, and further in view of Blanke (U.S. 2007/0000576 A1).
Regarding claim 14, Ratte teaches the steel as applied to claim 1 above and further teaches that the steel, having optimized mechanical properties and high corrosion resistance (Paragraph 0058), is suitable for high-strength construction elements.
Ratte fails to teach that the steel is used in a tool selected from a group comprising milling chucks, collets, tool tapers or clamp jaws.
Blanke teaches the use of a non-corrosive, martensitically hardening steel for mechanically driven rotary tools, preferably boring, milling, grinding and cutting tools (Abstract and Paragraphs 0001 and 0008). Blanke further describes that the rotary tooling has a housing, tool holder, or chuck (Paragraph 0005) and that the tool comprising a shaft, machining tool head, and a mounting part (Paragraph 0014).
It would be obvious to the person of ordinary skill in the art to use the steel of Ratte for a cutting tool as taught by Blanke in view that Ratte teaches at Paragraph 0058 that the steel has optimized mechanical properties and high corrosion resistance such that the hot press-hardened steel product (note: component produced from the steel) is particularly suitable for high-strength construction elements. The ordinarily skilled artisan would understand “high-strength construction elements” to include ‘tooling’. Further, tooling would be understood by the ordinarily skilled artisan to obviously include the bodies or substrates of such implements or elements such as those taught by Blanke.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ratte and Blanke as applied to claim 14 above, and further in view of Strandell et al. (U.S. 2011/0073222 A1).
Regarding claim 15, Ratte and Blanke teach the tool as applied to claim 14 above but fail to teach that the tool includes compressive residual stresses in the range of -200 MPa to -900 MPa from the surface to a depth of 75 µm below the surface.
Strandell et al. (hereinafter “Strandell”) teaches a heat-treatment process for a steel that induces compressive residual stress (CRS) in a surface region of the component with the corollary of an improvement in mechanical properties, for example fatigue performance (Paragraph 0001). 
Strandell teaches that various surface hardening processes are used including shot peening (Paragraph 0003) and that the steel microstructure comprises either tempered martensite or bainite as the major phase or a combination of the two (Paragraph 0038) having a hardness within the surface of 50-75 HRC and retained austenite of typically 0-30% (Paragraph 0039). 
Strandell specifically teaches that the process enables a steel product to be produced with a CRS in the range of -200 to -900 MPa at the near surface, typically, maintained at -300 to -500 MPa at 1mm depth below the surface (Paragraph 0027). As such, Strandell effectively discloses the range of -200 to -900 MPa to a depth of up to 1mm from the surface which overlaps the claimed range of -200 MPa to -900 MPa from the surface to a depth of 75 microns below the surface.
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the Blanke tool using the Ratte steel composition with the CRS processing of Strandell so as to impart improved fatigue performance to the tool.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (U.S. 6,896,847) in view of Hamada (JP 2011-202237 A; Of Record- see Office Action mailed 12/26/2018 including copy of document and machine translation relied upon herein).
Regarding claim 1, Sandberg teaches a stainless steel alloy for plastic molding tools (Col. 1 lines 36-42) with improved hardenability having a composition consisting essentially of:

Claimed (wt%)
Sandberg (wt%)
Shared/Overlap
C
0.14-0.25
0.16-0.27
0.16-0.25
N
0.06-0.15
0.06-0.13
0.06-0.13
Si
0.7-1.2
0.1-1.5
0.7-1.2
Mn
0.3-1.0
0.1-1.2
0.3-1.0
Cr
12-15
12.5-14.5
12.5-14.5
Ni
0.3-0.8
0.5-1.7
0.5-0.8
Mo
0.05-0.4
0.2-0.8
0.2-0.4
V
0.22-0.4
0.1-0.5
0.22-0.4
Al
0.001-0.3
Missing
None
S
≤ 0.005
Max. 0.15
≤ 0.005
P
≤ 0.05
No disclosure/Silent
0
Cu
≤ 3
No disclosure/Silent
0
Co
≤ 5
No disclosure/Silent
0
W
≤ 0.5
No disclosure/Silent
0
Nb
≤ 0.1
No disclosure/Silent
0
Ti
≤ 0.1
No disclosure/Silent
0
Zr
≤ 0.1
No disclosure/Silent
0
Ta
≤ 0.1
No disclosure/Silent
0
B
≤ 0.01
No disclosure/Silent
0
Be
≤ 0.2
No disclosure/Silent
0
Se
≤ 0.3
No disclosure/Silent
0
Ca
0.0003-0.009
Max. 0.1
0.005-0.003
O
0.003-0.01
Max. 0.01
0.003-0.01
Mg
≤ 0.01
No disclosure/Silent
0
REM
≤ 0.2
No disclosure/Silent
0
Balance
Fe apart from impurities
Fe and unavoidable impurities
Fe and unavoidable impurities


*The shading of the elements P-REM in the above table is depicted in the interest of the clarity of the record to demonstrate that these elements are only optionally required by the claim but are limiting in that any amount of these elements present must be within the claimed range. 
Sandberg further teaches at claims 21 and 22 that the steel matrix consists substantially of tempered martensite which is taken to meet the claimed limitation requiring the steel to contain residual austenite in an amount ‘less than 15 vol%’. To be clear, ‘less than 15 vol%’ encompasses zero such that a steel matrix consisting substantially of tempered martensite would contain substantially less than 15 vol% austenite. 
With regard to the language of the preamble “pre-hardened”, it is noted that this is product by process language. “[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In the instant case, ‘pre-hardened’ has not been given a special definition by the applicant and the plain meaning of ‘pre-hardened’ does not impart additional structure beyond the hardness values already claimed. Sandberg teaches that the steel has a hardness of at least 50 HRC once tempered (Col. 1 lines 63-64) but also discloses embodiments where the hardness of the steel matrix is from 35-45 HRC (Claim 22 and Col. 4 lines 7-14). Both disclosed ranges from Sandberg overlap the claimed range of 40-52 HRC.
Sandberg is silent to the steel containing 0.001-0.3 wt% Al (see bolded Al section in table above).
Hamada teaches a similarly compositioned steel including Al from 0.020-2.00% (Paragraph 0006) and further teaches that “[w]hile Al is added as a deoxidizing element, generation of inclusion is inhibited S systems, hole expansion property is improved, and complicated part molding becomes good (Paragraph 0022). The person of ordinary skill in the art would recognize Sandberg and Hamada as analogous art because they are both from the same field of endeavor and also would reasonably commend themselves to an inventor’s attention when considering the challenges involved with manufacturing steel tooling such as strength, wear resistance, tool life, and moldability. Moreover, the person of ordinary skill in the art would already understand that Al is recognized as a deoxidizer for steels and see the necessity of controlling the Al amount in steel.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel of Sandberg with the Al content of Hamada so as to effectively deoxidize the steel, reduce undesirable S-based inclusions, 
With regard to the language of the preamble “for a cutting tool holder for indexable inserts”, it is noted in the interest of the clarity of the record that this language specifies the intended use of the steel. MPEP 2111.02.II. describes that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
In the instant case, ‘for a cutting tool holder for indexable inserts’ does not contribute additional structure. Assuming arguendo, the prior art structure of Sandberg as modified by Hamada would be capable of being a cutting tool holder for indexable inserts absent evidence to the contrary.
Regarding claim 2, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.14-0.24
0.16-0.27
0.16-0.24
Mn
0.3-0.8
0.1-1.2
0.3-0.8
Cr
12.5-14.8
12.5-14.5
12.5-14.5
Mo
0.15-0.35
0.2-0.8
0.2-0.35


Regarding claim 3, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
Mn
0.3-0.6
0.1-1.2
0.3-0.6


Regarding claim 4, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.19-0.22
0.16-0.27
0.19-0.22


Regarding claim 5, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.19-0.21
0.16-0.27
0.19-0.21


Regarding claim 6, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.20-0.22
0.16-0.27
0.20-0.22


Regarding claim 7, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.20-0.21
0.16-0.27
0.20-0.21


Regarding claim 8, Sandberg and Hamada teach the steel as applied to claim 1 above and the combined references further teach the following: 
Element
Claimed
Sandberg
Secondary Reference Hamada
Shared/Overlap
C
0.19-0.22
0.16-0.27
Taught by Sandberg
0.19-0.22
N
0.09-0.12
0.06-0.13
Taught by Sandberg
0.09-0.12
Si
0.8-1.1
0.1-1.5
Taught by Sandberg
0.8-1.1
Mn
0.35-0.60
0.1-1.2
Taught by Sandberg
0.35-0.6
Cr
13.0-14.5
12.5-14.5
Taught by Sandberg
13.0-14.5
Ni
0.35-0.75
0.5-1.7
Taught by Sandberg
0.5-0.75
Mo
0.15-0.30
0.2-0.8
Taught by Sandberg
0.2-0.3
V
0.22-0.3
0.1-0.5
Taught by Sandberg
0.22-0.3
Al
0.005-0.03
-
0.020-2.0
0.020-0.03
Cu
≤ 0.3
Not included
Taught by Sandberg
0
Ti
≤ 0.005
Not included
Taught by Sandberg
0
Nb
≤ 0.008
Not included
Taught by Sandberg
0
P
≤ 0.025
Not included
Taught by Sandberg
0
Balance
Fe apart from impurities
Fe and inevitable impurities
Taught by Sandberg
Fe and unavoidable impurities


In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Sandberg and Hamada teach the steel as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
Cr
13.4-13.6
12.5-14.5
13.4-13.6


Regarding claim 10, Sandberg and Hamada teach the steel as applied to claim 1 above but are silent to the steel possessing a thermal conductivity of at least 21 W/mK at 400°C.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, in view of the substantial similarity of the claimed composition and overlapping hardness values to the prior art composition and hardness values of Sandberg as modified by Hamada, it is prima facie expected that the steel of modified Sandberg and Hamada would possess a thermal conductivity of at least 21 W/mK at 400°C absent evidence to the contrary.
Regarding claim 11, Sandberg and Hamada teach the steel as applied to claim 1 above but do not teach that the steel is a cutting tool body; however, Sandberg teaches that the steel is made into a plastic molding tool (Title and Claim 21 “plastic molding tool wherein it is made of a steel alloy according to claim 1).
It would be obvious to try the steel of modified Sandberg and Hamada for other tooling purposes such as cutting in view of a predictable and reasonable expectation of success in view 
It is noted in the interest of the clarity of the record that the compressive residual stress limitations of this claim are optional.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg and Hamada as applied to claim 1 above, and further in view of Omori (U.S. 7,553,113; Of Record).
Regarding claim 11, Sandberg and Hamada teach the steel as applied to claim 1 above but do not teach that the steel is a cutting tool body; however, Sandberg teaches that the steel is made into a plastic molding tool (Title and Claim 21 “plastic molding tool wherein it is made of a steel alloy according to claim 1).
The person of ordinary skill in the art would appreciate the steel of modified Sandberg and Hamada as suitable for other tooling purposes such as cutting in view of a predictable and reasonable expectation of success in view that Sandberg’s steel achieves high hardness HRC, best corrosion resistance, and very good toughness (Col. 3 lines 57-61 and Claim 21).
Omori teaches an indexable insert having a body that may be made of high-speed steel (Col. 3 lines 6-7) with compressive residual stress in a layer of 0.1 GPa or more (100 MPa; Col. 8 lines 6-56) from the surface of the body that does not impair the appearance and surface smoothness of a workpiece (Col. 2 lines 10-17).
It would be obvious to use the steel of Sandberg and Hamada as an indexable insert for cutting as taught by Omori so as to achieve an indexable insert (meeting claimed cutting tool body) that has high hardness (Sandberg Col. 1 lines 63-64 and claim 22) along with best corrosion resistance and very good toughness (Sandberg Col. 3 line 60) that will not impair the appearance and surface smoothness of a workpiece (Omori Col. 2 lines 10-17).
It is noted in the interest of the clarity of the record that the compressive residual stress limitations of this claim are optional.
Regarding claim 12, Sandberg and Hamada teach the steel as applied to claim 1 above but fail to teach an indexable insert cutting body as claimed.
Omori teaches an indexable insert having a body that may be made of high-speed steel (Col. 3 lines 6-7) with compressive residual stress in a layer of 0.1 GPa or more (100 MPa; Col. 8 lines 6-56) from the surface of the body that does not impair the appearance and surface smoothness of a workpiece (Col. 2 lines 10-17).
It would be obvious to use the steel of Sandberg and Hamada as an indexable insert for cutting as taught by Omori so as to achieve an indexable insert that has high hardness (Sandberg Col. 1 lines 63-64 and claim 22) along with best corrosion resistance and very good toughness (Sandberg Col. 3 line 60) that will not impair the appearance and surface smoothness of a workpiece (Omori Col. 2 lines 10-17).
Regarding claim 13, Sandberg, Hamada, and Omori teach the indexable insert cutting body as applied to claim 12 above and Omori further teaches that the cutting body is for drilling, turning, and/or milling (Col. 3 lines 10-17).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sandberg and Hamada as applied to claim 1 above, and further in view of Blanke (U.S. 2007/0000576 A1).
Regarding claim 14, Sandberg and Hamada teach the steel as applied to claim 1 above but fails to teach that the steel is used in a tool selected from a group comprising milling chucks, collets, tool tapers or clamp jaws. Notably, Sandberg does teach that the steel is suitable for a plastic molding tool and a plastic molding tool made from the steel (claim 21) but further details of said tooling is not described. Sandberg’s steel is martensitically hardened based upon the disclosure that the matrix consists essentially of tempered martensite (claims 21 and 22).
Blanke teaches the use of a non-corrosive, martensitically hardening steel for mechanically driven rotary tools, preferably boring, milling, grinding and cutting tools (Abstract and Paragraphs 0001 and 0008). Blanke further describes that the rotary tooling has a housing, 
It would be obvious to the person of ordinary skill in the art to use the steel of modified Sandberg and Hamada for a cutting tool as taught by Blanke in view that Sandberg already proffers the suitability of the steel for tooling. It would be obvious to try the steel of modified Sandberg and Hamada for other tooling purposes such as cutting in view of a predictable and reasonable expectation of success in view that Sandberg’s steel achieves high hardness (at least 35 HRC). Put another way, it would be obvious to try to use a steel suitable for plastic molding as a cutting tool such as milling chucks, collets, tool tapers, or clamp jaws.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandberg, Hamada, and Blanke as applied to claim 14 above, and further in view of Strandell et al. (U.S. 2011/0073222 A1).
Regarding claim 15, Sandberg, Hamada, and Blanke teach the tool as applied to claim 14 above but fail to teach that the tool includes compressive residual stresses in the range of -200 MPa to -900 MPa from the surface to a depth of 75 µm below the surface.
Strandell et al. (hereinafter “Strandell”) teaches a heat-treatment process for a steel that induces compressive residual stress (CRS) in a surface region of the component with the corollary of an improvement in mechanical properties, for example fatigue performance (Paragraph 0001). 
Strandell teaches that various surface hardening processes are used including shot peening (Paragraph 0003) and that the steel microstructure comprises either tempered martensite or bainite as the major phase or a combination of the two (Paragraph 0038) having a hardness within the surface of 50-75 HRC and retained austenite of typically 0-30% (Paragraph 0039). 
Strandell specifically teaches that the process enables a steel product to be produced with a CRS in the range of -200 to -900 MPa at the near surface, typically, maintained at -300 to 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the Blanke tool using the modified Sandberg and Hamada steel composition with the CRS processing of Strandell so as to impart improved fatigue performance to the tool.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
With regard to Applicant’s continued argument that Ratte no longer reads because the teachings of Ratte do not overlap the claimed V content and are allegedly divergent, Examiner agrees the ranges are not overlapping but maintains that Ratte still renders the claims unpatentable because 0.22 V is reasonably close to 0.2 V. There is no evidence of record to suggest or demonstrate that the steel containing 0.22 V would possess different properties than the same steel containing 0.22 V (emphasis added for clarity). 
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties.
Moreover, Ratte does not criticize, discredit, or otherwise discourage the inclusion of V in an amount up to or beyond 0.2%. Ratte identifies up to 0.2 wt% V as being beneficial because it is “like Nb improves the formability during casting of the steel used according to the 
With regard to Applicant’s argument that Ratte describes steels for use in vehicle bodies not for cutting tool holders, Examiner respectfully disagrees and maintains that Ratte teaches the steel is particularly suitable for high-strength construction elements. The ordinarily skilled artisan would understand “high-strength construction elements” to include ‘tooling’. Further, tooling would be understood by the ordinarily skilled artisan to obviously include the bodies or substrates of such implements or elements. 
With regard to Applicant’s argument that the steel of Ratte is not pre-hardened, Examiner respectfully notes that ‘pre-hardened’ is product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In the instant case, ‘pre-hardened’ has not been given a special definition by the applicant and the plain meaning of ‘pre-hardened’ does not impart additional structure beyond the hardness values already claimed. Ratte discloses examples of steel compositions possessing hardness values of from 335 to 561 (Table 4; equivalent to 35-52 HRC which overlaps the claimed range of 40-52 HRC).
Additionally, ‘pre-hardened’ would not preclude latter hardening steps such as ‘press-hardening’.
With regard to Applicant’s arguments concerning the Mo and Ni ranges, Examiner acknowledges Applicant’s argument but respectfully disagrees and maintains that the ranges are overlapping and would not discourage the person of ordinary skill in the art (POSITA) from working within those ranges (see In re Aller; MPEP 2144.05).
In response to Applicant’s argument that Sandberg fails as a primary reference to support obviousness because Sandberg doesn’t teach Al is not persuasive. There is no requirement that a conclusion of obviousness result only from a singular reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to Applicant’s arguments that Sandberg and Hamada are directed to different steels because Sandberg is martensitic and Hamada is austenitic thus they are not combinable, Examiner respectfully disagrees. POSITA would understand that martensitic and austenitic are descriptions of the microstructure of the steels. They do not specify compositions of the steels. As such, POSITA would understand that Sandberg and Hamada are analogous art because they are from the same field of endeavor (i.e. steels) as explained in the rejection of claim 1. Further, it is noted that it would be obvious to modify the steel of Sandberg with the Al content of Hamada so as to effectively deoxidize the steel, reduce undesirable S-based inclusions, improved hole expansion ratio, and good molding of complex parts as taught by Hamada (Paragraph 0022).
In response to Applicant’s argument that Hamada requires Cu, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738